Per Curiam
Opinion,
Petitioner, James E. Hester, challenges the constitutional and statutory power of the Pennsylvania Board of Probation and Parole to require him to serve in custody that portion of time remaining on his original Court imposed sentence when he was first paroled upon his proper recommitment as a convicted parole violator for a crime committed while on such parole. Respondent filed a motion for judgment on the pleadings asserting petitioner’s failure as a matter of law to state a claim upon which relief can be granted.
We grant respondents’ motion for judgment on the pleadings because we have specifically ruled previously *670as a matter of law that petitioner’s legal argument is without merit., Commonwealth ex rel. Hall v. Board of Probation and Parole, Commonwealth ex rel. Blair v. Board of Probation and Parole, 3 Pa. Commonwealth Ct. 435 (1971); see also Commonwealth ex rel. Rambeau v. Board of Probation and Parole, et al., 4 Pa. Commonwealth Ct. 152 (1972); Williams v. Board of Probation and Parole, 3 Pa. Commonwealth Ct. 633 (1971). Petitioner’s complaint is therefore dismissed.